— Appeal by defendant from a judgment of the Supreme Court, Queens County (Leahy, J.), rendered June 30, 1980, convicting him of robbery in the first degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
A thorough review of the record discloses no reason to conclude that the trial court abused its discretion in denying the defendant a youthful offender adjudication. Although he was an “eligible youth” within the ambit of the applicable statute, the defendant’s history of arrests and his direct involvement in a robbery in which a shotgun was used provided a sound basis for the trial court’s decision to deny him treatment as a youthful offender (see, CPL 720.10, 720.20; People v Zikuski, 65 AD2d 905; People v Seay, 56 AD2d 971). We further note that the defendant did not assert his objections to the adequacy of the plea allocution in the court of first instance and therefore failed, as a matter of law, to preserve his claim for appellate review (see, People v Pellegrino, 60 NY2d 636; People v Adams, 46 NY2d 1047; People v Santiago, 100 AD2d 857). In any event, we find that the trial court acted properly in accepting the guilty plea, as the record reveals the plea was the product of an informed and voluntary decision by the defendant (People v Harris, 61 NY2d 9).
Finally, the defendant’s contention that the sentence was unduly harsh and excessive is devoid of merit. The sentence was well within the bounds of both the applicable statute and sound discretion. Accordingly, we affirm the judgment appealed from. Mangano, J. P., Brown, Rubin and Lawrence, JJ., concur.